       Case 1:18-cv-00156-DAK-CMR Document 37 Filed 07/02/19 Page 1 of 12



BLAKE G. HALL, ESQ. (Admitted pro hac vice)
SAM L. ANGELL, ESQ. (Admitted pro hac vice)
HALL ANGELL & ASSOCIATES, LLP
1075 S Utah Avenue, Suite 150
Idaho Falls, Idaho 83402
Telephone (208) 522-3003
Fax (208) 621-3008
ISB Nos. 2434 and 7012
bgh@hasattorneys.com
sla@hasattorneys.com

Stephen F. Noel, Esq.
SMITH KNOWLES PC
2225 Washington Blvd, Ste 200
Ogden, UT 84401
Email: snoel@smithknowles.com

Attorneys for Defendants Oneida County, Oneida County Sheriff’s Office, Sheriff Jeff Semrad,
and Detective Patsy Sherman

                          UNITED STATES DISTRICT COURT
                       DISTRICT OF UTAH, NORTHERN DIVISION

  NEHEMIAH MCFARLIN and                          Case No. 1:18-cv-00156-DAK-CMR
  ATOATASI FOX,
                                                 REPLY MEMORANDUM IN
                        Plaintiffs,              SUPPORT OF MOTION FOR
                                                 JUDGMENT ON THE PLEADINGS
  v.

  BOX ELDER COUNTY; BOX ELDER
  COUNTY SHERIFF’S OFFICE; ADAM
  WALKER, individually; JUSTIN ZILLES,
  individually; STEVEN BERRY,
  individually; Z. MOORE, individually;
  SHANE NEBEKER, individually; L.
  MAUGHAN, individually; ONEIDA
  COUNTY; ONEIDA COUNTY
  SHERIFF’S OFFICE; SHERIFF JEFF
  SEMRAD, individually; DETECTIVE
  PATSY SHERMAN, individually; and
  JOHN and JANE DOES I-X, individually,

                        Defendants.

REPLY MEMORANDUM IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS - 1
     Case 1:18-cv-00156-DAK-CMR Document 37 Filed 07/02/19 Page 2 of 12



       COME NOW Defendants Oneida County, Oneida County Sheriff’s Office, Sheriff Jeff

Semrad and Detective Patsy Sherman (hereinafter the “Oneida County defendants”), by and

through counsel of record, and hereby submit their Reply Memorandum in Support of their

Motion for Judgment on the Pleadings.

                                           ARGUMENT

I.     EVEN CONSIDERING HIS PROPOSED AMENDED COMPLAINT, MCFARLIN
       HAS FAILED TO PROPERLY STATE A CLAIM UPON WHICH RELIEF CAN
       BE GRANTED AGAINST THE ONEIDA COUNTY DEFENDANTS.

       In his response to the Oneida County defendants’ motion for judgment on the pleadings,

McFarlin first argues that the motion should be treated as a summary judgment motion and that

he should be afforded an opportunity to conduct discovery. McFarlin’s argument fails because

the Oneida County defendants have neither relied upon nor introduced any evidence outside the

pleadings. While it is true that the Oneida County defendants provided an introduction to their

motion, this was simply to provide the Court with basic context surrounding the case. The

Oneida County defendants rely only upon what is contained in McFarlin’s complaint. The

Oneida County defendants did not submit any affidavit to the Court in connection with their

motion for judgment on the pleadings. Rather, the Oneida County defendants have demonstrated

that McFarlin’s claims alleged against Oneida County defendants should be dismissed in their

entirety for failure to state a claim upon which relief can be granted. This remains true even in

light of McFarlin’s request for leave to amend his complaint.

       When considering McFarlin’s proposed amended complaint, he has failed to plead facts

that would entitle him to relief against Oneida County defendants. “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009). Under the

REPLY MEMORANDUM IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS - 2
     Case 1:18-cv-00156-DAK-CMR Document 37 Filed 07/02/19 Page 3 of 12



Supreme Court’s “plausibility” requirement, the plaintiff must supply sufficient detail necessary

to present a story that holds together. See, Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir.

2010). A pleading that offers “labels and conclusions” or “a formulaic recitation of the elements

of a cause of action will not do.” Twombly, 550 U.S. at 555. Nor does a complaint suffice if it

tenders “naked assertion[s]” devoid of “further factual enhancement.” Id. at 557.

       In this case, both McFarlin’s complaint and proposed amended complaint fail to satisfy

Iqbal’s “plausibility” requirement because he cannot show facts that the Oneida County

defendants had any personal involvement in his actual arrest. While his original complaint fails

to allege that the Oneida County defendants were present at the time of his arrest, his proposed

amended complaint expressly concedes that the Oneida County defendants were not present until

after McFarlin had already been arrested by Utah State Troopers. (Dkt. 31-1, ¶¶ 39–45.) Because

Oneida County defendants are not alleged to have been personally involved in McFarlin’s arrest,

they cannot be subject to a § 1983 claim of unlawful arrest. See e.g. Foote v. Spiegel, 118 F.3d

1416, 1423–24 (10th Cir. 1997) (“Individual liability under § 1983 must be based on personal

involvement in the alleged constitutional violation.”). Consequently, both McFarlin’s complaint

and proposed amended complaint fail to meet the minimum pleading standard, and his claims

should be dismissed as against the Oneida County defendants.

               a. First Cause of Action (Fourth Amendment Violations Against all
                  Defendants).

       In the First Cause of Action of McFarlin’s proposed amended complaint, he alleges that

“Defendants Berry, Walker and Zilles violated Plaintiffs’ Fourth Amendment rights when they

arrested McFarlin and Fox without a warrant or probable cause that either had committed a

crime.” (Dkt. 31-1, ¶ 128.) None of those defendants are employed by Oneida County. McFarlin


REPLY MEMORANDUM IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS - 3
      Case 1:18-cv-00156-DAK-CMR Document 37 Filed 07/02/19 Page 4 of 12



then alleges that other officers, including Sgt. Williams, later arrived at the scene. (Dkt. 31-1, ¶

129.) While Sgt. Williams was an Oneida County deputy, McFarlin’s allegations affirmatively

show that neither Sgt. Williams nor any other Oneida County defendant was personally involved

in the actual arrest. An officer cannot be held liable for a plaintiff’s alleged deprivation of a

constitutional right when the officer arrived on the scene after the violation occurred. Jenkins v.

Wood, 81 F.3d 988, 995 (10th Cir. 1996). “Individual liability under § 1983 must be based on

personal involvement in the alleged constitutional violation.” Fogarty v. Gallegos, 523 F.3d

1147, 1162 (10th Cir. 2008) (quoting Foote v. Spiegel, 118 F.3d at 1423) (emphasis added). In

Fogarty, the Tenth Circuit referenced Jenkins, stating:

       In Jenkins, 81 F.3d at 995, we found that the defendant bore no personal liability
       for alleged Fourth Amendment violations because he arrived on the scene after
       the alleged constitutional deprivations had occurred….

Id. at 1162. McFarlin alleges Sgt. Williams arrived at the scene after his arrest and that it was

Box Elder County defendants who transported McFarlin to the Box Elder County Jail. (Dkt. 31-

1, ¶¶ 54–55.) McFarlin makes no allegation of Sgt. Williams taking any kind of action to arrest

him. Rather, McFarlin alleges only that Oneida County defendants violated his rights “by

condoning the illegal arrest….” (Dkt. 31-1, ¶ 123.) (emphasis added). McFarlin cannot point to

any authority to suggest an individual or entity may be held liable for “condoning” an arrest. The

case law is clear that liability under § 1983 must be based on personal involvement.

       Even considering McFarlin’s proposed amended complaint, he has failed to set forth facts

that would support a claim against the Oneida County defendants based upon their personal

involvement in some alleged violation under the Fourth Amendment. McFarlin’s naked

assertions that Oneida County defendants “actively participated in continuing Plaintiffs arrest”

cannot survive a motion for judgment on the pleadings when no facts are alleged to support such

REPLY MEMORANDUM IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS - 4
     Case 1:18-cv-00156-DAK-CMR Document 37 Filed 07/02/19 Page 5 of 12



an assertion. A pleading that offers “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at 555. Nor does a complaint

suffice if it tenders “naked assertion[s]” devoid of “further factual enhancement.” Id. at 557.

McFarlin’s assertions against Oneida County defendants remain devoid of any factual

enhancement to explain how the Oneida County defendants were supposedly involved in

McFarlin’s arrest, and his claims therefore fail on the pleadings.

               b. Second Cause of Action (Fourth Amendment Violations Against All
                  Defendants).

       While McFarlin now adds “All Defendants” to the Second Cause of Action of his

proposed amended complaint, he still does not allege any facts to support an allegation against

Oneida County defendants. There remains no allegation of the Oneida County defendants being

involved in any aspect of the search or seizure of McFarlin’s vehicle. McFarlin alleges that Box

Elder County defendant, Austin L. Bowcutt, obtained a warrant to search McFarlin’s vehicle.

(Dkt. 31-1, ¶¶ 95–101.) The only mention of Oneida County defendants in this section of

McFarlin’s proposed amended complaint is that Utah Defendants were in contact with the

Oneida County defendants and Sheriff Semrad was made aware of what was happening. Such

alleged facts do not state a plausible claim against Oneida County defendants. Because there are

no allegations that Oneida County defendants searched or seized McFarlin’s vehicle, the claim

must fail on the pleadings as pertaining to Oneida County defendants.

               c. Third Cause of Action (Fourth Amendment Violations Against
                  Defendants, Berry, Walker, Zilles, and Box Elder County).

       McFarlin makes no mention of the Oneida County defendants in the “Third Cause of

Action” of his original complaint or his proposed amended complaint regarding the alleged use

of excessive force. Consequently, McFarlin has not stated a “plausible” claim for excessive force

REPLY MEMORANDUM IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS - 5
     Case 1:18-cv-00156-DAK-CMR Document 37 Filed 07/02/19 Page 6 of 12



against Oneida County defendants. Based upon McFarlin’s response to Oneida County

defendants’ motion for judgment on the pleadings, it appears he does not intend to allege any

claims against Oneida County for excessive force. (Dkt. 34, p. 17–18.) McFarlin expressly states,

“Plaintiff believes that none of the Oneida County Defendants appeared to be present at the time

of Plaintiff’s initial seizure.” (Dkt. 34, p. 17–18.) Accordingly, McFarlin has not alleged a claim

against Oneida County defendants in his Third Cause of Action.

               d. Fourth Cause of Action (Fourteenth Amendment Violations Against all
                  Defendants).

       In the Fourth Cause of Action of his proposed amended complaint, McFarlin again

attempts to make a racial profiling claim in violation of the Fourteenth Amendment. McFarlin

specifically alleges that “Officers Berry, Walker and Zilles detained and arrested McFarlin and

Fox merely because they appeared to be ‘black….’” (Dkt. 31-1, ¶ 196.) He then alleges that other

officers, including Sgt. Williams, later showed up at the scene. (Dkt. 31-1, ¶ 198.) While Sgt.

Williams was an Oneida County deputy, McFarlin’s allegations affirmatively show that neither

Sgt. Williams nor any other Oneida County defendant was personally involved in the actual

arrest and therefore could not have engaged in any racial profiling during the course of the arrest.

       An officer cannot be held liable for a plaintiff’s alleged deprivation of a constitutional

right when the officer arrived on the scene after the violation occurred. Jenkins, 81 F.3d at 995.

McFarlin alleges Sgt. Williams arrived at the scene after his arrest and that Box Elder County

defendants transported him to the Box Elder County Jail. (Dkt. 31-1, ¶¶ 54–55.) McFarlin makes

no allegation of Sgt. Williams taking any kind of action to arrest him. Rather, McFarlin alleges

only that Oneida County defendants violated his rights “by condoning the illegal arrest….” (Dkt.

31-1, ¶ 123.) (emphasis added). Accordingly, there is no plausible basis for Plaintiff to support


REPLY MEMORANDUM IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS - 6
     Case 1:18-cv-00156-DAK-CMR Document 37 Filed 07/02/19 Page 7 of 12



an unlawful racial profiling claim against the Oneida County defendants, and this cause of action

must fail on the pleadings.

               e. Fifth Cause of Action (Fourth and Fourteenth Amendment Violations
                  Against Idaho Defendants)

       In the Fifth Cause of Action of his proposed amended complaint, McFarlin again

attempts to allege a claim that does not exist under federal law. Upon discovering that he did not

have a due process right to be free from an allegedly unduly suggestive photo presentation,

McFarlin now attempts to raise the issue in his proposed amended complaint under the Fourth

Amendment. McFarlin asks this Court to ignore case law from many of its sister circuits to

create a new right that simply does not exist. Specifically, McFarlin requests that the Court

disregard Hensley v. Carey, 818 F.2d 646 (7th Cir. 1987) because the plaintiff in that case “did

not claim that the suggestive lineup had been used to violate his Fourth Amendment rights.”

(Dkt. 34, p. 21.) In Hensley, the Seventh Circuit concluded that there was no right to an impartial

lineup as long as the evidence gained through that lineup is not used at trial. Hensley, 818 F.2d at

650. McFarlin’s attempt to distinguish Hensley is without merit. No case has analyzed suggestive

photo arrays and/or lineups under the Fourth Amendment because the use of a photo array and/or

lineup does not implicate the Fourth Amendment. The Fourth Amendment protects individuals

against unreasonable search and seizure. The use of a photo array does not constitute a search or

seizure. Consequently, McFarlin’s desire to re-dress his claim as one under the Fourth

Amendment cannot survive Oneida County defendants’ motion for judgment on the pleadings.

McFarlin argues unpersuasively that his Fourth Amendment rights were violated when Patsy

Sherman created and disseminated “an unreliable and untrustworthy identification of Mr.

McFarlin,” which was “used to arrest Plaintiffs….” (Dkt. 31-1, ¶ 223.) While this may


REPLY MEMORANDUM IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS - 7
      Case 1:18-cv-00156-DAK-CMR Document 37 Filed 07/02/19 Page 8 of 12



potentially be relevant to a claim for unlawful arrest, there is no independent cause of action,

aside from unlawful arrest, for a constitutional violation pertaining to a suggestive photo

presentation.

       Moreover, the law permits the use of photographs for investigatory purposes. It is routine

for law enforcement to show photographs to witnesses during a criminal investigation. “Despite

the hazards of initial identification by photograph, this procedure has been used widely and

effectively in criminal law enforcement, from the standpoint both of apprehending offenders and

of sparing innocent suspects the ignominy of arrest by allowing eyewitnesses to exonerate them

through scrutiny of photographs.” Simmons v. United States, 390 U.S. 377, 384, 88 S. Ct. 967,

971, 19 L. Ed. 2d 1247 (1968). The use of photograph identification during criminal

investigations simply does not run afoul of the Constitution. See, e.g., United States v. King, 148

F.3d 968, 970 (8th Cir.1998) (“Police officers need not limit themselves to station house line-ups

when an opportunity for a quick, on-the-scene identification arises. Such identifications are

essential to free innocent suspects and to inform the police if further investigation is

necessary.”); United States v. Jones, 84 F.3d 1206, 1210 (9th Cir. 1996) (We have previously

upheld suggestive procedures, recognizing the benefit of permitting witnesses to make an

identification while the image of the perpetrator is still fresh in their minds. See United States v.

Kessler, 692 F.2d 584, 585 (9th Cir.1982)); Meinert v. City of Prairie Vill., Kan., 87 F. Supp. 2d

1175, 1183 (D. Kan. 2000) (The court does not doubt that Mr. Meinert's erroneous arrest and

subsequent overnight jail stay was unpleasant and may have caused Mr. Meinert some degree of

emotional distress. The United States Constitution does not, however, “guarantee that only the

guilty will be arrested; [i]f it did, § 1983 would provide a cause of action for every defendant



REPLY MEMORANDUM IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS - 8
      Case 1:18-cv-00156-DAK-CMR Document 37 Filed 07/02/19 Page 9 of 12



acquitted—indeed, for every suspect released.” Baker v. McCollan, 443 U.S. 137, 145, 99 S.Ct.

2689, 61 L.Ed.2d 433 (1979)).

        The only actionable right with respect to an unduly suggestive photo array is the core

“right to a fair trial,” which limits the presentation of evidence during an actual trial. In this case,

McFarlin’s factual averments show he was never charged with a crime, and the case therefore

never went to trial. Consequently, because there is no basis upon which an allegation of an

unduly suggestive police photo array and/or lineup can be construed to state a plausible claim for

relief, this Count should be dismissed on the pleadings.

II.     EVEN IF MCFARLIN HAD STATED PLAUSIBLE CLAIMS AGAINST ONEIDA
        COUNTY DEFENDANTS, MCFARLIN’S ALLEGED FACTS DEMONSTRATE
        THERE WAS PROBABLE CAUSE FOR HIS ARREST.

        Assuming all of the facts McFarlin alleges both in his original complaint and amended

complaint are true and accurate, such facts affirmatively show probable cause existed for Box

Elder County defendants to arrest McFarlin. While officers must have probable cause to initiate

an arrest under the Fourth Amendment, “probable cause is not a precise quantum of evidence—it

does not, for example, ‘require the suspect's guilt to be ‘more likely true than false.’ Instead, the

relevant question is whether a ‘substantial probability’ existed that the suspect committed the

crime, requiring something ‘more than a bare suspicion.’” Stonecipher v. Valles, 759 F.3d 1134,

1141 (10th Cir. 2014) (quoting Kerns v. Bader, 663 F.3d 1173, 1188 (10th Cir.2011)). Because

probable cause “deals with probabilities and depends on the totality of the circumstances,” 540

U.S., at 371, 124 S.Ct. 795, it is “a fluid concept” that is “not readily, or even usefully, reduced

to a neat set of legal rules,” Illinois v. Gates, 462 U.S. 213, 232, 103 S.Ct. 2317, 76 L.Ed.2d 527

(1983). Probable cause “is not a high bar.” Kaley v. United States, 571 U.S. ––––, ––––, 134

S.Ct. 1090, 1103, 188 L.Ed.2d 46 (2014). “Probable cause does not require metaphysical

REPLY MEMORANDUM IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS - 9
       Case 1:18-cv-00156-DAK-CMR Document 37 Filed 07/02/19 Page 10 of 12



certitude or proof beyond a reasonable doubt.” United States v. Martin, 613 F.3d 1295, 1302

(10th Cir. 2010). Rather, probable cause is a matter of probabilities and commonsense

conclusions, not certainties. Id.

        Here, this Court is able to determine as a matter of law that based upon the facts as

alleged by McFarlin, probable cause existed for his arrest. Specifically, McFarlin alleges the

following facts in his proposed amended complaint that demonstrate probable cause for a

reasonable officer to believe McFarlin committed the crime for which he was arrested:

   •    In paragraphs 19–24 of the proposed amended complaint, McFarlin alleges that on

        December 14, 2016, he drove through Oneida County, Idaho in his Chevy Camaro

        headed south on I-15. As he traveled, he slid off the road and the vehicle hit something in

        the median causing damage to the front end of the vehicle.

   •    In paragraph 28 of the proposed amended complaint, McFarlin alleges that on that same

        day, the Oneida County Sheriff’s Office had broadcasted that an armed robbery had

        occurred at the US Bank in Malad, Idaho around 3:00pm.

   •    In paragraphs 29–32 of the proposed amended complaint, McFarlin alleges that the

        Oneida County defendants broadcasted an attempt to locate, stating “[t]he suspect was

        described as a black male, driving a 4 door white Toyota passenger care with no window

        tinting, 3 missing hubcaps, no license plate and front end damage.”

   •    In paragraph 34 of the proposed amended complaint, McFarlin alleges that someone

        called Oneida County dispatch to report “two black males in a white Toyota four-door

        with extensive front end damage and no plates at the “Portage Exit.”




REPLY MEMORANDUM IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS - 10
        Case 1:18-cv-00156-DAK-CMR Document 37 Filed 07/02/19 Page 11 of 12



    •     In paragraphs 36–41 of the proposed amended complaint, McFarlin alleges that Utah

          State Troopers arrived at the scene and proceeded to arrest McFarlin for robbing a bank

          in Malad, Idaho.

          Based upon the facts as alleged by McFarlin, it is apparent that McFarlin, his vehicle, and

his location at the time substantially matched the description of the bank robber, creating

probable cause for McFarlin’s arrest. Because probable cause existed for McFarlin’s arrest based

upon his own pleadings, his claims against Oneida County defendants should be dismissed in

their entirety.

                                              CONCLUSION

          Based upon the foregoing, the Oneida County defendants respectfully request that this

Court find that the allegations in the Complaint against these defendants fail to meet the

minimum pleading standard under Rule 8(a), and judgment on the pleadings is appropriate on all

claims.

          Dated this 2nd day of July, 2019.

                                                HALL ANGELL & ASSOCIATES, LLP


                                                ___/S/ Blake G. Hall______________________
                                                BLAKE G. HALL, Attorneys for Defendants




                                                SMITH KNOWLES, P.C.

                                                _/s/ Stephen F. Noel_________________
                                                STEPHEN F. NOEL, Attorneys for Defendants




REPLY MEMORANDUM IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS - 11
     Case 1:18-cv-00156-DAK-CMR Document 37 Filed 07/02/19 Page 12 of 12



                                CERTIFICATE OF SERVICE

       I hereby certify that I served a true copy of the foregoing document upon the following this
2nd day of July, 2019, by electronically filing with the Clerk of the Court using CM/ECF system
with a Notice of Electronic Filing to the following persons:

Daniel L. Steele, Esq.
Grant M. Sumsion, Esq.
SUMSION STEELE & CRANDALL
545 E University Parkway, Suite 220
Orem, UT 84097
Email: dan@sumsionsteele.com
Email: grant@sumsionsteele.com

Bron Rammell, Esq.
Admitted pro hac vice
MAY RAMMELL & THOMPSON
216 W Whitman
Pocatello, ID 83204
Email: bron@mrtlaw.net

R. Blake Hamilton, Esq.
Ashley M. Gregson, Esq.
DURHAM JONES &PINEGAR, P.C.
111 South Main Street, Suite 2400
Salt Lake City, UT 84111
Email: bhamilton@djplaw.com
Email: agregson@djplaw.com


                                             ___/S/_______________________________
                                             BLAKE G. HALL




REPLY MEMORANDUM IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS - 12
